Citation Nr: 1434476	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-43 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Armed Forces Services Corporation


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 17, 2011, the Veteran and his spouse presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board initially denied the Veteran's claim in a November 2011 decision.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and to the Veteran's September 2013 letter requesting vacatur and a new hearing at his local RO, the Board vacated the November 2011 decision by a June 2014 order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2013 letter, the Veteran requested that he be provided with a new hearing at his local RO.  This request is granted.  See Id.; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  Therefore, this issue is remanded to the RO for scheduling of the requested Travel Board hearing.  38 C.F.R. § 19.75 (2013).



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran should be notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



